Judgment, Supreme Court, Bronx County (Stanley Green, J.), entered October 27, 2008, upon a jury verdict in defendants’ favor, unanimously affirmed, without costs.
In reaching its verdict that defendant James was not negligent, the jury could fairly have concluded that James could not have foreseen that an object hidden from view would fall and cause plaintiffs injury (see White v New York City Tr. Auth., 40 AD3d 297, 297 [2007]).
The court’s jury charge did not impermissibly narrow the scope of foreseeability but properly “incorporate [d] the factual contentions of the parties in respect of the legal principles charged” (Green v Downs, 27 NY2d 205, 208 [1970]). Concur— Gonzalez, EJ., Tom, Sweeny, Buckley and Acosta, JJ.